Citation Nr: 1228959	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-06 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to November 1975.

This matter comes properly before the Board of Veterans; Appeals (Board) on appeal from September 2006 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The Veteran did not serve within the Republic of Vietnam as defined by VA for the purposes of determining presumptive exposure to a qualifying herbicide agent.

2.  The Veteran's diabetes mellitus, type 2, is not attributable to his active military service.


CONCLUSION OF LAW

Diabetes mellitus, type 2, was not incurred in, or aggravated by, active military service and may not be presumed to have been so incurred, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the Veteran has had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  Specifically, the Veteran was notified in letters dated in October 2005 and December 2009 of the information and evidence necessary to substantiate his service connection claim.  The December 2009 letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the most recent readjudication of the claim in an April 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  A VA examination has not been accorded the Veteran.  However, one is not necessary because the evidence does not establish that the Veteran's diabetes mellitus existed during military service or that any injury, disease, or event occurred to which the Veteran's current diabetes mellitus could possibly be related.  As such, the applicable regulations do not warrant a VA examination to determine etiology.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic diseases, including diabetes mellitus, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.  The following diseases are deemed associated with herbicide exposure:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The Veteran's service treatment records are negative for any diagnosis of diabetes mellitus, type 2.

After separation from military service, a May 2002 VA outpatient medical report gave an assessment of "likely" diabetes mellitus, type 2.  The medical evidence of record shows that diabetes mellitus, type 2, has been consistently diagnosed since May 2002.  The Veteran's treating medical professionals have not related his diabetes mellitus to his military service.

The Veteran claims service connection for diabetes mellitus, type 2, on a presumptive basis due to exposure to Agent Orange.  Although a portion of the Veteran's military service was during the Vietnam era, the Board notes that the Veteran is not in receipt of any awards or decorations indicative of service in the Republic of Vietnam.  In addition, an October 2005 information request response from the National Personnel Records Center stated that there was "no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam."

The Veteran claims that he was exposed to Agent Orange when he landed in Vietnam for short periods while serving onboard helicopters flying off of a naval vessel.  The Veteran's service personnel records verify the Veteran's reports of the circumstances of his service as to his duties and activities.  Specifically, they demonstrate that he served in multiple helicopter units, including Marine Medium Helicopter Squadron (HMM)-163, from October 6, 1972, to June 25, 1973; HMM-165, from June 26, 1973, to July 12, 1974; HMM-261, from July 13, 1974, to May 27, 1975; and HMM-162, from May 28, 1975, to November 2, 1975.  The Veteran's primary duty throughout all of these periods of service was Helicopter Mechanic.  Accordingly, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran was likely aboard the helicopters of his unit when they went out on missions.  However, the evidence of record does not show that the Veteran was ever assigned to a unit that entered the Republic of Vietnam while he was assigned to it.

While the Veteran has repeatedly stated that he landed in Vietnam, he also specifically states that he landed at Cat Bi airfield.  The Board takes judicial notices that Cat Bi is located in Hai Phong, which, during the Veteran's period of service, was in the Democratic Republic of Vietnam, more commonly known as "North Vietnam."  The Republic of Vietnam was the official name of the state commonly known as "South Vietnam."  Despite these similar names, VA regulations only provide for presumptive exposure to Agent Orange for Veteran who served in "South Vietnam."  Accordingly, while the Board accepts the Veteran's claims that he repeatedly landed in "North Vietnam" during his period of military service, which was also conceded by the RO, such evidence is not sufficient to establish presumptive exposure to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran has also submitted multiple internet documents listing the history of his units.  One of these documents includes photographs of helicopters on the ground, with a caption indicating that they had landed in the Republic of Vietnam.  The Veteran annotated this photograph, indicated that it verified his statements.  The Board accepts that the photograph demonstrates that the unit in question had a presence in the Republic of Vietnam during the time period indicated in the caption.  However, the unit listed is HMM-165, and the photograph is dated in June 1972.  The Veteran's service personnel records show that the Veteran was assigned to Marine Helicopter Training Squadron 301, stationed in Santa Ana, California, in June 1972, and did not join HMM-165 until June 26, 1973.  Accordingly, the photograph does not provide evidence that the Veteran was present in the Republic of Vietnam.

The evidence of record also shows that the Veteran served onboard the U.S.S. TRIPOLI for at least some period of time during his service.  The evidence of record shows that the U.S.S. TRIPOLI was stationed off the coast of "North Vietnam" while the Veteran was aboard.  In this regard, not only does "North Vietnam" not qualify as the Republic of Vietnam for VA purposes, service onboard a 'blue water' naval vessel off the coast of the Republic of Vietnam is not sufficient to establish presumptive exposure to Agent Orange.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Additionally, the U.S.S. TRIPOLI is not shown to have had any 'brown water' service.  See, e.g., VA Compensation & Pension Service Bulletin (Jan. 2010). 

There is no other evidence of record that demonstrates that, for VA purposes, the Veteran was present in the Republic of Vietnam at any point from January 9, 1962 to May 7, 1975.  Furthermore, there is no evidence of record that any unit the Veteran was stationed with entered the Republic of Vietnam while he was assigned to the unit.  Accordingly, the evidence of record reveals that the Veteran did not serve in the Republic Vietnam.  He is not therefore presumed under 38 U.S.C.A. § 1116(f), to have been exposed to herbicide agents, to include Agent Orange.  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

In addition to the finding that the Veteran is not presumed to have been exposed to herbicide agents, the Board finds that the evidence does not show he was actually exposed to herbicide agents.  Such exposure would likely be detailed in his service treatment records, service personnel records, or historical information pertaining to his units and ship.  This is not seen; thus, the evidence weighs against actual, not just presumed, exposure to herbicide agents.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010). 

Moreover, there is no competent evidence of record which directly relates the Veteran's diabetes mellitus, type 2, to military service.  The Veteran's service treatment records are negative for any diagnosis of diabetes mellitus, type 2.  While the Veteran has a current diagnosis of diabetes mellitus, type 2, there is no medical evidence of record that it was diagnosed prior to May 2002, over 26 years after separation from military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  In addition, there is no competent evidence of record of any kind that mentions a nexus between the Veteran's currently diagnosed diabetes mellitus, type 2, and military service.

The Veteran's statements alone are not sufficient to prove that his currently diagnosed diabetes mellitus, type 2, is related to military service.  Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this case, the Veteran does not claim that he experienced any symptoms of diabetes mellitus, type 2, during military service.  Therefore, the Veteran's lay statements are not competent evidence that his currently diagnosed diabetes mellitus, type 2, is related to military service.  Id.  Accordingly, there is no competent evidence of record that relates the Veteran's currently diagnosed diabetes mellitus, type 2, to military service.  As such, service connection for diabetes mellitus, type 2, is not warranted on a direct basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Furthermore, the Board notes that there is no objective evidence that hypertension manifested to a compensable degree within one year of the Veteran's separation from military service.  As noted previously, diabetes mellitus was initially diagnosed in May 2002, which occurred over 26 years after separation from military service.  The evidence does not suggest that the Veteran had diabetes mellitus to a compensable degree as early as November 1976-one year after separation from service.  Thus, service connection is not warranted for diabetes mellitus on a presumptive basis pertaining to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the evidence of record does not show that the Veteran ever served in the Republic of Vietnam as defined by VA for the purposes of determining presumptive exposure to a qualifying herbicide agent and there is no competent evidence of record that relates the Veteran's currently diagnosed diabetes mellitus, type 2, to military service, the doctrine is not for application as the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type 2, is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


